                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Janice Helgeson and Pat Helgeson,            )
Husband and Wife,                            )
                                             )      ORDER
               Plaintiffs,                   )
                                             )
       vs.                                   )
                                             )      Case No. 1:18-cv-122
Master Pumps and Equipment Corp.,            )
                                             )
               Defendant.                    )


       On October 9, 2019, plaintiffs filed a Request for Status Conference and/or Court Ordered

Mediation. Their request for a status conference (Doc. No. 23) is GRANTED. The Magistrate

Judge shall conduct a status conference with the parties by telephone on October 28, 2019, at 9:00

a.m. CDT. To participate in the conference, counsel shall call the following number and enter the

following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 16th day of October, 2019.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court
